     Case 2:19-cv-09781-DDP-JPR Document 18 Filed 07/20/20 Page 1 of 1 Page ID #:50



      Justin Prato Esq, SBN 246968
 1    PRATO & REICHMAN, APC
      8555 Aero Drive, Suite 303
 2    San Diego, CA 92123
      Telephone: 619-886-0252
 3    Facsimile: 619-241-8309
 4    Attorney for Plaintiff
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10    DAVID DOYLE,
                                                 Case No. 2:19-cv-09781-DDP
11                 Plaintiff,                      NOTICE OF ERRATA RE:
12          vs.                                    FINAL JUDGEMENT
13
      SHORE FUNDING SOLUTIONS INC., a
14
      New York Corporation.
15
16
                                 Defendants.
17
18
            Please find attached hereto the corrected final judgment with the proper
19
      plaintiff name in the second line that should have been filed.
20
21
      DATED: July 20, 2020                          PRATO & REICHMAN, APC
22
23                                                  __/s/ Justin Prato Esq.______
                                                    By: Justin Prato Esq..
24                                                  Prato & Reichman, APC
25                                                  Attorneys for Plaintiff
26
27
28
                                           -1-
                                   NOTICE OF ERRATA
                                           .
